            Case 1:17-cv-01087-TJK Document 66 Filed 06/20/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


SHAYN STEPHENS et al.,

               Plaintiffs,
       v.
                                                     Civil Action No. 17-1087 (TJK)
FARMERS RESTAURANT GROUP et al.,

               Defendants.


                                            ORDER

       For the reasons set forth in the Court’s accompanying Memorandum Opinion, it is hereby

ORDERED that the parties’ Joint Motion for Final Approval of a Settlement Agreement, ECF

No. 62, and Plaintiffs’ Unopposed Motion for Approval of Attorney’s Fees and Expenses, ECF

No. 64, are GRANTED. It is further ORDERED that:

       1. The proposed Maryland and District of Columbia classes are certified under Federal

            Rule of Civil Procedure 23 for settlement purposes only;

       2. The proposed Settlement Agreement, ECF No. 56-2, is approved; and

       3. An award of attorney’s fees and costs in the amount of $397,000, as set forth in the

            Settlement Agreement, is approved;

       It is further ORDERED that this action is DISMISSED with prejudice in accordance

with the settlement agreement. The Clerk of Court is directed to close the case.



                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: June 20, 2019
